         Case 7:19-cv-10038-PMH Document 54 Filed 07/16/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM JAMES COKE SR.,

                                  Plaintiff,

                      -against-

CHIEF MEDICAL OFFICER AND DEPUTY
COMMISSIONER CARL J. KOENINGSMAN;
MEDICAL DIRECTOR ROBERT                                           19-CV-10038 (PMH)
BENTIVEGNA; MEDICAL DIRECTOR
                                                                         ORDER
FREDRICK BERNSTEIN; PRIMARY CARE
PROVIDER YELENA KORBKOVA; MEDICAL
DIRECTOR DEBRA GEER; SHELLY
MALLOZZI, GRIEVANCE PROGRAM AND
DIRECTOR; NURSE CHRISTINE RAFFAELE,
COUNSEL’S OFFICE (RETIRED),

                                  Defendants.

PHILIP M. HALPERN, United States District Judge:

       On May 15, 2020, Defendants filed a motion to dismiss Plaintiff’s Amended Complaint

pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6). (Doc. 36). On June 16, 2020, Plaintiff filed a

“Notice of Motion” in which Plaintiff included new factual allegations against certain Defendants

but did not expressly seek permission to further amend his complaint. (Doc. 39). By Order dated

June 24, 2020, the Court ordered two Defendants named in Plaintiff’s Amended Complaint to be

served and instructed Plaintiff to notify the Court within 30 days if he wished to file a second

amended complaint. (Doc. 43).

       By letter dated July 8, 2020, and filed via ECF on July 14, 2020, Plaintiff indicated that he

wanted to further amend his Amended Complaint. (Doc. 53). Plaintiff also requested, however,

that “because Plaintiff faces a hardship with getting access to the law library” in lieu of Plaintiff

filing a second amended complaint, the Court order the U.S. Marshals to effect service of


                                                 1
            Case 7:19-cv-10038-PMH Document 54 Filed 07/16/20 Page 2 of 3




Plaintiff’s Amended Complaint on certain individuals mentioned in the Amended Complaint but

not named as Defendants in the Amended Complaint. (Id.).

       Plaintiff’s request that the Marshall’s effect service on un-named parties is denied.

Plaintiff’s request that he be permitted to file a second amended complaint is granted. Plaintiff

shall file a second amended complaint by August 17, 2020. If Plaintiff fails to file a second

amended complaint, the Court will consider Plaintiff’s Amended Complaint to be the operative

complaint and will deny any future requests for Plaintiff to further amend his Amended Complaint.

       If Plaintiff does file a second amended complaint by August 17, 2020, Defendants that have

already moved to dismiss shall timely notify the Court whether they intend to rely on their already-

filed motion (Doc. 36) or whether they intend to file a new motion to dismiss. If Plaintiff does not

file a second amended complaint by August 17, 2020, Defendants shall file their reply brief by

August 24, 2020.

       Plaintiff is reminded that in his statement of claim, Plaintiff must provide a short and plain

statement of the relevant facts supporting each claim against each defendant named in the amended

complaint. Plaintiff is also directed to provide the addresses for any named defendants. To the

greatest extent possible, Plaintiff’s amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including what
          each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and describe
          the injuries Plaintiff suffered; and

       f)     state what relief Plaintiff seeks from the Court, such as money damages, injunctive
             relief, or declaratory relief.


                                                 2
           Case 7:19-cv-10038-PMH Document 54 Filed 07/16/20 Page 3 of 3




         Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to relief.

Because Plaintiff’s amended complaint will completely replace, not supplement, the original

complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

         Defendants are directed to mail a copy of this Order to Plaintiff and provide proof of service

on the docket by July 20, 2020.

                                                  SO ORDERED.

Dated:     July 16, 2020
           New York, New York

                                                              PHILIP M. HALPERN
                                                             United States District Judge




                                                   3
